Motion referred to the court that rendered the decision. Present — Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ. Motion for reargument granted and, upon reargument, the court adheres to the original decision. The condemnation map (Petitioner’s Exhibit 1) and the map of damage parcel 2 (Respondent’s Exhibit K) show no western boundary to parcel 2. In the light of all the evidence in this case it appears that the western line of parcel 2 was considered to be the continuation, northward, of the western line of parcel 1 (see Petitioner’s Exhibits N and H). Such is the meaning of the order entered upon our decision which states that the entire length of the parcel in question adjoins parcel 1. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ. [See ante, p. 737.]